 Case: 1:18-cv-00998 Document #: 131 Filed: 03/14/19 Page 1 of 1 PageID #:918

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Nevest Coleman
                               Plaintiff,
v.                                                 Case No.: 1:18−cv−00998
                                                   Honorable Robert W. Gettleman
City of Chicago, et al.
                               Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, March 14, 2019:


        MINUTE entry before the Honorable Robert W. Gettleman: Status hearing held on
3/14/2019. Based on the representations of counsel in court today, defendant's motion for
reconsideration of Court's order appointing the clerk of the City of Chicago as "personal
representative" of the estate of William Foley [72] is terminated as moot. Status hearing
set for 10/10/2019 at 9:00 a.m. Mailed notice (cn).




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
